NO. 07-12-0354-CR
                                       
                            IN THE COURT OF APPEALS
                                       
                       FOR THE SEVENTH DISTRICT OF TEXAS
                                       
                                  AT AMARILLO
                                       
                                    PANEL C
                                       
                                OCTOBER 8, 2012
                                       
                        ______________________________
                                       
                                       
                         JUSTIN RODNEY ABLE, APPELLANT
                                       
                                      V.
                                       
                         THE STATE OF TEXAS, APPELLEE
	
                                       
                       _________________________________
                                       
               FROM THE 108[TH] DISTRICT COURT OF POTTER COUNTY;
                                       
              NO. 64,848-E; HONORABLE DOUGLAS R. WOODBURN, JUDGE
                                       
                        _______________________________
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
Pursuant to a plea bargain, Appellant, Justin Rodney Able, was convicted of evading arrest or detention, a third degree felony, enhanced to a second degree felony, and sentenced to eighteen years confinement.  The Trial Court's Certification of Defendant's Right to Appeal filed in the case reflects that Appellant's case is a plea-bargained case with no right of appeal.  The certification notwithstanding, Appellant filed a pro se notice of appeal challenging his conviction.
	By letter dated September 13, 2012, this Court notified Appellant of the consequences of the certification and invited him to either file an amended certification showing a right to appeal or demonstrate other grounds for continuing the appeal on or before September 28, 2012.  No response was filed.  Because Appellant has failed to file an amended certification reflecting a right of appeal and has not shown good cause for continuing this appeal, we have no alternative but to dismiss the appeal based on the trial court's certification.  See Tex. R. App. P. 25.2(d).
	On September 27, 2012, the trial court clerk filed a request for an extension of time in which to file the clerk's record.  Our disposition of the appeal renders the request moot.
							Patrick A. Pirtle
							      Justice
Do not publish.